DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carullo et al. (US 9789070 B2, published on October 17, 2017) (”Carullo” hereunder) in view of Park (KR 101833015 B1, published on February 27, 2018). 
Carullo teaches a sheet pack positionable on a user’s face and containing “cut out portions for the eyes, nose or mouth”.  See [0012].  See instant claim 2.  Fig. 3 discloses such face mask including a pair of eye cut outs, a nose flap and a mouth cutout.  The reference teaches that the sheet pack is sized and shaped to fit a facial surface and applied for a temporary period of time to provide some cosmetic or therapeutic improvement to the skin.  See [0011, 0065].  
Carullo further teaches that the sheet pack comprises an absorbent layer impregnated with a treatment composition containing at least one ingredient to beneficially affect the skin when the mask is topically applied.  Such benefit include protection from UVA and/or UVB rays.  See [0013].   The reference teaches that the treatment composition is preferably in liquid form and designed with a sufficient viscosity to impregnate the absorbent layer and permeate the layer.  See [0070].  
Since Carullo teaches that UV protection benefits are among the skin treatment effects that can be provided by the sheet pack, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to make a such sheet pack for face.  See instant claims 1 and 3. 
Regarding amended claim 1, although Carullo generally teaches that the facial treatment sheet packs can be cut in a variety of configurations suitable for application to the face, the reference does not specifically describe the shape of the mask as in present claim 1: “said perimeter edge being continuously arcuate and uninterrupted about a center of said mask such that said mask has a circular shape”.  
Park discloses a cosmetic facial mask pack in a circular shape having a pair of eye cutouts, a nose flap and a mouth cutout. See drawings. 
Given the teachings of Carullo make the facial sheet packs in a configuration suitable for facial application, making such in a circular shape as motivated by Park with a reasonable expectation of success would have been prima facie obvious to one of ordinary skill in the art before the time of filing of the present application.  

Carullo further teaches that the sheet pack contains at least one impermeable layer which substantially reduces or inhibits the evaporation of the treatment composition.  The impermeable layer may be made of “metallic foil, synthetic polymeric materials, or natural polymeric materials that are capable of existing in the form of a thin film”.  See [0034-0039].  The reference further teaches that the absorbent layer and the impermeable layer are laminated with a bonding agent.  See [0054], Fig.1.  See instant claims 4 and 5.  Since the impermeable layer protects the treatment composition from transferring through the layer, it is obvious that the user’s hands do not come in contact with the treatment composition when applying the mask. See instant claim 6.   

Response to Arguments
Applicant's arguments filed on July 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Carullo does not teach a circular shape and Park specifically provides for opposed and angled slits extending into and breaking the perimeter edge of the mask.  However, Park teaches a substantially circular mask with the slits which are viewed to aid better fit and application to the face.  No unobvious or surprising differences are seen in the shape of the Park mask and the present invention which are intended to fit the circular shape of a user.  Carullo teaches that any configuration for facial application is suitable; Park specifically teaches and suggests that making a face mask circular so it would be easily fit is well known.  See Park, translation, p. 14, first paragraph.  In view of such teachings, making a face mask circular is not deemed a nonobvious or surprising in this art. 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GINA C JUSTICE/Primary Examiner, Art Unit 1617